

116 HR 2244 IH: Higher Education Transparency Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2244IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Gosar (for himself, Mr. Brooks of Alabama, Mr. Riggleman, and Mr. Steube) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require the disclosure of agreements between
			 institutions of higher education and certain foreign sources, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Higher Education Transparency Act of 2019. 2.Disclosure of agreements with certain foreign sourcesSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
				(30)
 (A)The institution will make available, on a publicly accessible website of the institution, the full content of any agreement between the institution and a foreign source that provides, or intends to provide, language and cultural teaching resources and services to students of the institution.
 (B)For purposes of this paragraph, the term foreign source has the meaning given such term in section 117(h)(2).. 